DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings of 06/13/17 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data acquisition subsystem, traveling wave subsystem, phase selection subsystem, fault detector subsystem, communication subsystem in claim 1. These various subsystems are further addressed in claims 2-7, which depend on claim 1. New claim 22 is also being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: data acquisition subsystem, traveling wave subsystem, fault detector subsystem, three-phase fault identification subsystem; and communication subsystem in claim 22. The communication subsystem is further addressed in claim 23, which depends on claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
As discussed previously, in view of the applicant’s arguments of 11/15/19, the 101 rejection was hereby withdrawn. The examiner was persuaded by the applicant’s argument that “Independent claim 1 recites collecting specific electrical data of traveling waves and ‘a traveling wave subsystem to determine signed amplitude values of the traveling waves.’ Neither the data nor the analysis thereof is recited in the claims at a high level. Rather, the analysis of the data is specific, highly complicated and technical, and necessarily performed at high speeds to be useful in a power delivery system – it is not capable of being performed in the human mind. Accordingly, at least the elements 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12, 14-17, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer, III et al (US PgPub 20130096854) in view of Chen (US Pat 5428549). In addition to the modifying reference of Chen, the following NPL are applied as illuminating, non-modifying references:
Taylor, Gerald Austin; “Design and Analysis of a Traveling Wave Fault Locator”; Louisiana Tech Digital Commons; Summer 8-2019. Please note that although the date of this thesis is 2019, which is after the effective filing date (EFD) of the present application, every single reference listed in the Bibliography on page 41 predates the EFD of the present application. The reason this NPL is being applied is because it is organized in a simple, accessible manner, and it clearly shows the waveform differences between three-phase faults and line-to-line (i.e. phase to phase faults) 
Marx, Stephen; Johnson, Brian K.; Guzman, Armando; Skendzic, Veselin; and Mynam, Mangapathirao V.; “Traveling Wave Fault Location in Protective Relays: Design, Testing, and Results”. There is no explicit date on the attached document, but this document is listed on the Taylor NPL as Bibliography reference [8], and as seen there, the Marx et al NPL is from the 16th Annual Georgia Tech Fault and Disturbance Analysis Conference, 2013. This reference shows a phase-to-phase waveform that is similar to the phase-to-phase fault waveform shown in both the Taylor NPL and figure 2B of the applicant’s drawings. It is being cited to reinforce the fact that phase-to-phase fault waveforms were known before the EFD of the applicant’s invention.
Wikipedia entry for “Symmetrical components” (snapshot taken of April 21, 2016 entry); web.archive.org/web/20160421233422/https://en.wikipedia.org/wiki/Symmetrical_components. Page 1 of this reference shows a “Three Unbalanced Phases” waveform that is similar to the three-phase fault waveform shown in both the Taylor NPL and figure 2A of the applicant’s drawings. It is being cited to reinforce the fact that three-phase fault waveforms were known before the EFD of the applicant’s invention.


With respect to claim 1, Schweitzer, III et al discloses:
A system (Schweitzer, III et al abstract states, “Disclosed herein are various embodiments of systems and methods for calculating a fault location in electric power delivery system based on a traveling wave created by an electrical fault in the electric power delivery system.”)
a data acquisition subsystem to receive a plurality of representations of electrical conditions associated with traveling waves on each of three phases of an electric power delivery system, including an A-phase, a B-phase, and a C-phase (This limitation is interpreted under 35 U.S.C. 112(f) as the aesthetic circuitry, or the software and microprocessor that performs the claimed function. The applicant’s specification and drawings teach a data acquisition module 740. Schweitzer, III et al figure 2 teaches a data acquisition manager module 240 that reads on the claimed 
a traveling wave subsystem to determine signed amplitude values of the traveling waves on each of the three phases of the electric power delivery system, using the plurality of representations (This limitation is interpreted under 35 U.S.C. 112(f) as the aesthetic circuitry, or the software and microprocessor that performs the claimed function. The applicant’s specification and drawings teach a traveling wave differential module 744. Schweitzer, III et al figure 2 teaches a traveling wave/detection module 244 that reads on the claimed structure. Schweitzer, III et al paragraph 0040 states, “Traveling wave detection module 244 may implement an algorithm for detecting traveling wave values (e.g., polarities, peak amplitudes, slopes, wave arrival, and the like) associated with a traveling wave.” (emphasis mine). As noted above, Schweitzer, III et al teaches three-phase electric power system. Furthermore, paragraph 0064 explicitly states, “Traveling wave polarities for each phase …” In addition, paragraph 0068 of Schweitzer, III et al discusses comparing traveling 
a phase selection subsystem (This limitation is interpreted under 35 U.S.C. 112(f) as the aesthetic circuitry, or the software and microprocessor that performs the claimed function. The applicant’s specification and drawings teach a phase selection module 748. Schweitzer, III et al figure 2 teaches a traveling wave/detection module 244 that can also serve as the structure for the claimed phase selection subsystem. Schweitzer, III et al paragraph 0040 states, “Traveling wave detection module 244 may implement an algorithm for detecting traveling wave values (e.g., polarities, peak amplitudes, slopes, wave arrival, and the like) associated with a traveling wave.” (emphasis mine).)
a fault detector subsystem (This limitation is interpreted under 35 U.S.C. 112(f) as the aesthetic circuitry, or the software and microprocessor that performs the claimed function. The applicant’s specification and drawings teach a fault type module 738. Schweitzer, III et al figure 2 teaches a fault location estimation module 246 that reads on the claimed structure.)
a communication subsystem to transmit information (This limitation is interpreted under 35 U.S.C. 112(f) as the aesthetic circuitry, or the software and microprocessor that performs the claimed function. The applicant’s specification and drawings teach a communications module 732. Schweitzer, III et al figure 2 teaches a communications module 232 that reads on the claimed structure. Schweitzer, III et al paragraph 0046 
With respect to claim 1, Schweitzer, III et al differs from the claimed invention in that it does not explicitly disclose: 
identify a selected phase that has a traveling wave with a polarity opposite polarities of the traveling waves on the other two phases, identifiable as a first unselected phase and a second unselected phase (
detect the selected phase in a phase-to-phase fault with the first unselected phase based, at least in part, on:
a determination that the first unselected phase and the selected phase have traveling waves with opposite polarities and approximately equal magnitudes
a determination that a magnitude of the traveling wave of the second unselected phase is less than the magnitudes of the traveling waves of the selected phase and the first unselected phase
identifying the phase-to-phase fault of the selected phase and the first unselected phase
With respect to claim 1, Chen (in view of the illuminating, non-modifying NPL) discloses:
identify a selected phase that has a traveling wave with a polarity opposite polarities of the traveling waves on the other two phases, identifiable as a first unselected phase and a second unselected phase (Chen column 5, lines 6-22 state, “The preferred embodiment of the fault location system comprises means for determining, on the basis of the phasor data, whether the fault is a phase-to-phase, three-phase, phase-to-ground, phase-to-phase-to-ground, or three-phase-to-ground fault.” (emphasis mine). This limitation, and the limitations below, merely serve as a textual description of what the waveform associated with a phase-to-phase fault looks like. Such a waveform is shown in figure 2B of the applicant’s drawings, and as described above, it is also shown in the non-modifying NPL (See figure 1-4 of Taylor NPL and figure 14 of Marx et al NPL). Since the waveforms of various faults are inherently associated with the faults themselves, Chen’s disclosure of determining a phase-to-phase fault renders all of the missing limitations obvious.)
detect the selected phase in a phase-to-phase fault with the first unselected phase based, at least in part, on: (obvious for the reasons above; Chen discloses determining phase-to-phase fault)
a determination that the first unselected phase and the selected phase have traveling waves with opposite polarities and 
a determination that a magnitude of the traveling wave of the second unselected phase is less than the magnitudes of the traveling waves of the selected phase and the first unselected phase (obvious for the reasons above; Chen discloses determining phase-to-phase fault)
identifying the phase-to-phase fault of the selected phase and the first unselected phase (obvious for the reasons above; Chen discloses determining phase-to-phase fault)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chen into the invention of Schweitzer, III et al. The motivation for the skilled artisan in doing so is to gain the benefit of distinguishing between different types of faults, including phase-to-phase faults.

With respect to claim 2, Schweitzer, III et al, as modified, discloses:
wherein the communication subsystem is configured to initiate a protective action responsive to the detected phase-to-phase fault (Schweitzer, III et al, paragraph 0051 states, “PMC system 316 may encompass a variety of systems designed to protect, monitor, and/or control at least a portion of an electric power delivery system.”)

With respect to claim 3, Schweitzer, III et al, as modified, discloses:
wherein the data acquisition subsystem comprises a plurality of current transformers (CTs) to receive representations of current values on each of the three phases (Schweitzer, III et al, paragraph 0025 states, “IEDs 102 and 104 may obtain electric power system information using current transformers (CTs), potential transformers (PTs) …”)

With respect to claim 4, Schweitzer, III et al, as modified, discloses:
wherein the data acquisition subsystem further comprises a plurality of potential transformers (PTs) to receive representations of voltage values on each of the three phases (Schweitzer, III et al, paragraph 0025 states, “IEDs 102 and 104 may obtain electric power system information using current transformers (CTs), potential transformers (PTs) …”)

With respect to claim 5, Schweitzer, III et al, as modified, discloses:
wherein the data acquisition subsystem receives a plurality of representation of electrical conditions associated with each of the three phases from both a local monitoring location and a remote monitoring location, and wherein the traveling wave subsystem is configured to determine the signed amplitude value of the traveling wave on each of the three phases based on a summation of an amplitude of a traveling wave at the local monitoring location and an amplitude of a traveling wave at a remote monitoring location, for each of the three phases (Schweitzer, III et 

With respect to claim 6, Schweitzer, III et al, as modified, discloses:
wherein the phase selection subsystem identifies the selected phase by initially calculating an operating signal value for each of the three phases, wherein the operating signal value for each phase is equal to one third of: the result of two times the signed amplitude value of each respective phase minus the signed amplitude values of the other phases (Compare equations 1-3 in paragraphs 0045-0050 of the applicant’s specification to equation 4 in paragraph 0042 of Schweitzer, III et al. Through mathematical manipulation, the TWIaA, TWIaB, and TWIaC equations of Schweitzer, III et al can be made to correspond to the IOPA, IOPB, and IOPC equations in paragraphs 0045-0050 of the applicant’s specification. For example, If TWI0S = 1/3(TWIAS+TWIBS+TWICS), and TWIaA = TWIAS – TWI0S, that means that TWIaA = 3/3TWIAS - 1/3(TWIAS+TWIBS+TWICS)  = 2/3TWIAS-1/3TWIBS- 1/3TWICS = (1/3(2*TWIAS-TWIBS-TWICS), which corresponds to the claimed 

With respect to claim 7, Schweitzer, III et al, as modified, discloses:
wherein the phase selection subsystem identifies the selected phase by identifying which of the three phases has an operating signal value with a polarity opposite the polarity of the operating signal values of the other phases (This limitation depends on claim 6 and is derived from an analysis of equations 1-3 of paragraphs 0045-0050 of the applicant’s specification. As discussed in claim 6 above, the sub-equations of equation 4 of Schweitzer, III et al corresponds to the equations 1-3 of the applicant’s specification. Therefore, this limitation is also anticipated as a result.)

With respect to claim 12, Schweitzer, III et al discloses:
A method (abstract)
receiving, from one or more electrical monitoring devices, a plurality of representations of electrical conditions associated with traveling waves on each of three phases in the three-phase power system, including an A-phase, a B-phase, and a C-phase (Paragraph 0035 discloses, “Data acquisition manager module 240 may control recording of data relating to a traveling wave. According to one embodiment, data acquisition manager module 240 may selectively retrieve data from a circular buffer … and may make the data available for further processing and storage.” 
determining, via a processor, signed amplitude values of the traveling waves on each of the three phases of the three-phase power system, using the plurality of representations (Paragraph 0040 states, “Traveling wave detection module 244 may implement an algorithm for detecting traveling wave values (e.g., polarities, peak amplitudes, slopes, wave arrival, and the like) associated with a traveling wave.” (emphasis mine). As noted above, Schweitzer, III et al teaches three-phase electric power system.)
With respect to claim 12, Schweitzer, III et al differs from the claimed invention in that it does not explicitly disclose: 
comparing polarities of functions of the signed amplitude values of the traveling waves on each of the three phases 
identifying the A-phase as being in a fault condition of unconfirmed type based on a determination that the A-phase has:
a magnitude greater than magnitudes of the B-phase and the C-Phase
a polarity opposite the polarities of the B-phase and the Cphase
transmitting, via a communication device, a signal to open a breaker of the A-phase
analyzing, via a three-phase fault identification subsystem, after the breaker of the A-phase is opened, incremental current and voltage quantities to identify or rule out a three-phase fault condition
in response to the three-phase fault identification subsystem identifying a three-phase fault condition, transmitting at least one signal to open a breaker of the B-phase and a breaker of the C-phase
With respect to claim 12, Chen discloses:
comparing polarities of functions of the signed amplitude values of the traveling waves on each of the three phases (Chen column 5, lines 6-22 state, “The preferred embodiment of the fault location system comprises means for determining, on the basis of the phasor data, whether the fault is a phase-to-phase, three-phase, phase-to-ground, phase-to-phase-to-ground, or three-phase-to-ground fault.” (emphasis mine). Chen also discloses tripping a circuit breaker in response to a fault condition (column 1, lines 22-25; column 14, lines 25-31; column 13, lines 65-68. This limitation, along with the below limitations, is supported by paragraphs 0040-0041 of the applicant’s specification, which states, “As previously noted, to distinguish between single-phase-to-ground faults, phase-to-phase fault, and three-phase faults, the phase selection system may be biased toward the more likely fault. It has been observed that a single-phase-to-ground fault is more likely to occur on an electric power delivery system than a three-phase fault is to occur on the same electric power delivery system. Accordingly, when a traveling wave on one phase is 
identifying the A-phase as being in a fault condition of unconfirmed type based on a determination that the A-phase has: (obvious for the reasons stated above)
a magnitude greater than magnitudes of the B-phase and the C-Phase (obvious for the reasons stated above)
a polarity opposite the polarities of the B-phase and the C-phase (obvious for the reasons stated above)
transmitting, via a communication device, a signal to open a breaker of the A-phase (obvious for the reasons stated above)
analyzing, via a three-phase fault identification subsystem, after the breaker of the A-phase is opened, incremental current and voltage quantities to identify or rule out a three-phase fault condition (obvious for the reasons stated above)
in response to the three-phase fault identification subsystem identifying a three-phase fault condition, transmitting at least one signal to open a breaker of the B-phase and a breaker of the C-phase (obvious for the reasons stated above)
With respect to claim 12, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chen into the invention of Schweitzer, III et al. The motivation for the skilled artisan in doing so is to gain the benefit of distinguishing between different types of faults, including phase-to-phase faults.

Claim 14 is similar to claim 3 above and is rejected for similar reasons.

Claim 15 is similar to claim 4 above and is rejected for similar reasons.

Claim 16 is similar to claim 5 above and is rejected for similar reasons.

Claim 17 is similar to claim 6 above and is rejected for similar reasons.

New claim 22 incorporates elements of both independent claims 1 and 12 above. It is rejected for similar reasons as those given with respect to the above claims.

Claim 23 is rejected for reasons similar to those given with respect to claim 12 above. Chen accounts for both phase-to-phase, as well as three-phase faults, so transmitting signals indicative of either of those types of faults is obvious to the combination of Schweitzer, III et al in view of Chen.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 12, 14-17, and 22-23 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kasztenny et al (US Pat 8289668) discloses charging current compensation for line current differential protection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUJOY KUNDU can be reached on (571)272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        01/28/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862